DETAILED ACTION
Claims 1-9, 12-13, 16 and 18-23 are allowed.
This office action is responsive to the amendment filed on 03/05/21.  As directed by the amendment: claim22 has been amended; and no claims have been cancelled nor added.  Thus, claims 1-9, 12-13, 16 and 18-23 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  
The limitation of each of the independent claims of “the wireless power receiver 
of the body is provided at a front of the body so as to face the wireless power transmitter of the door when the door is closed” is neither taught nor described by the closest prior art of record.   The closest prior art (Sano – US 2011/0303652) does teach a door communication module 37 having a door wireless communication unit 17 provided in a handle 13 of the door 3, and a main communication circuit 45 having a main communication unit 19 provided at a bottom of a device body 2.   As the main communication unit 19 and the door wireless communication unit 17 do not face each other when the door 3 is closed, a radio transmission path 22 and hole 21 for transmission are provided so that radio signal can be transmitted from the door wireless communication unit 17 to the main communication unit 19 via the radio transmission path 22.   Sano explicitly teaches a radio transmission path 22 and a hole 21; whereas the instant patent application due to the aforementioned newly amended claimed arrangement of the claimed first and second wireless communication modules is that an additional radio transmission path is not required because the first and second wireless communication modules face each other.   Furthermore, another advantage of the claimed first and second wireless communication modules is that there is less possibility of communication error because the first and second wireless communication modules face each other and because the second wireless communication module is provided at a second side, while 
         Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761